DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US 2011/0195555) (hereafter Tsai555), in view of Tsai et al. (US 2016/0190137) (hereafter Tsai555).
Regarding claim 1, Tsai555 discloses a method for forming a semiconductor structure, comprising: 
forming a fin structure 124 (Fig. 4, paragraph 0015) over a substrate 20 (Fig. 4, paragraph 0015); 
forming a gate structure 134 (Fig. 4, paragraph 0017) across the fin structure 124 (Fig. 4); 
depositing a dopant source layer 146 (Fig. 6, paragraph 0020); 
driving dopants (see paragraph 0023, wherein “a knock-on implantation is performed to knock the dopants in dopant-rich layer 146 into fin 124, so that LDD region 148 is formed”) of the dopant source layer 146 (Fig. 6) into the fin structure 124 (Fig. 6); 
removing (see Fig. 7 and paragraph 0024, wherein “after the knock-on implantation, the remaining portions of dopant-rich layer 146 are removed”) the dopant source layer 146 (Fig. 6); 
annealing (see paragraph 0024, wherein “LDD anneal”) the dopants in the fin structure to form a doped region 148 (Fig. 6); 
etching (see paragraph 0017, wherein “the exposed portions of semiconductor fins 124 and 224 may be removed to form recesses”) the doped region and the fin structure below the doped region to form a recess; and 
growing (see paragraph 0017, wherein “semiconductor stressors may be epitaxially re-grown in the resulting recesses”) a source/drain feature in the recess.  
Tsai555 does not disclose depositing a dopant source layer over the gate structure.
Tsai137 disclose depositing a dopant source layer 129 (Fig. 23, paragraph 0048) over the gate structure 105’ (Fig. 23, paragraph 0048).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tsai555 to include depositing a dopant source layer over the gate structure, as taught by Tsai137, since the first dopant layer (Tsai137, paragraph 0051) covers the top surface and the sidewalls of a junction portion of a first fin, configured to provide dopants of a first conductive type to the junction portion of the first fin such that the junction portion (Tsai137, paragraph 0051) is adjacent to the gate.
Regarding claim 3, Tsai further discloses the method for forming a semiconductor structure as claimed in claim 1, wherein the dopants of the dopant source layer 146 (Fig. 6) are driven into a portion of the fin structure 124 (Fig. 6) from a top surface of the fin structure which is in contact with the dopant source layer 146 (Fig. 6).  

Allowable Subject Matter
1. 	Claims 2 and 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

2. 	Claim 2 would be allowable because a closest prior art, Tsai et al. (US 2011/0195555), discloses forming a fin structure 124 (Fig. 3, paragraph 0015) and a doped region 148 (Fig. 6) but fails to disclose the doped region is laterally etched above the fin structure. Additionally, 
the prior art of record neither anticipates nor renders obvious the limitations of the claim that recites a method for forming a semiconductor structure, comprising: the doped region is laterally etched above the fin structure in combination with other elements of the base claim 1. 
In addition, claim 4 would be allowable because a closest prior art, Tsai et al. (US 2011/0195555), discloses forming a gate structure 34 (Fig. 3, paragraph 0016) and depositing a dopant source layer 146 (Fig. 6, paragraph 0020) but fails to disclose forming spacers over opposite sides of the gate structure, wherein the dopant source layer is deposited over the spacers. Additionally, the prior art of record neither anticipates nor renders obvious the limitations of the claim that recites a method for forming a semiconductor structure, comprising: forming spacers over opposite sides of the gate structure, wherein the dopant source layer is deposited over the spacers in combination with other elements of the base claim 1. The other claims each depend from one of these claims, and each would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims for the same reasons as the claim from which it depends. Claim 5 depends on claim 4.
Moreover, claim 6 would be allowable because a closest prior art, Tsai et al. (US 2011/0195555), discloses the depositing a dopant source layer 146 (Fig. 6, paragraph 0020), driving (see paragraph 0023, wherein “a knock-on implantation is performed to knock the dopants in dopant-rich layer 146 into fin 124, so that LDD region 148 is formed”) dopants of the dopant source layer, and annealing (see paragraph 0024, wherein “LDD anneal”) the dopants in the fin structure but fails to disclose the depositing a dopant source layer, driving dopants of the dopant source layer, and annealing the dopants in the fin structure performed in the same chamber. Additionally, the prior art of record neither anticipates nor renders obvious the limitations of the claim that recites a method for forming a semiconductor structure, comprising: the depositing a dopant source layer, driving dopants of the dopant source layer, and annealing the dopants in the fin structure performed in the same chamber in combination with other elements of the base claim 1.
Furthermore, claim 7 would be allowable because a closest prior art, Tsai et al. (US 2011/0195555), discloses forming a fin structure 124 (Fig. 3, paragraph 0015) and a doped region 148 (Fig. 6) but fails to disclose an etching rate of the doped region and an etching rate of the fin structure are different. Additionally, the prior art of record neither anticipates nor renders obvious the limitations of the claim that recites a method for forming a semiconductor structure, comprising: an etching rate of the doped region and an etching rate of the fin structure are different in combination with other elements of the base claim 1.

3. 	Claims 8-20 are allowed. The following is an examiner’s statement of reasons for allowance: a closest prior art, Tsai et al. (US 2011/0195555), discloses forming a first gate structure 134 (Fig. 4, paragraph 0017), a first mask layer 245 (Fig. 6, paragraph 0018), and a dopant source layer 146 (Fig. 6, paragraph 0020) but fails to disclose forming a dopant source layer over the first gate structure and the first mask layer. Additionally, the prior art does not teach or suggest a method for forming a semiconductor structure, comprising: forming a dopant source layer over the first gate structure and the first mask layer in combination with other elements of claim 8.
In addition, a closest prior art, Tsai et al. (US 2011/0195555), discloses forming a first gate structure 134 (Fig. 4, paragraph 0017) over a fin structure (124 and 224 in Fig. 4, paragraph 0017) and performing a deposition process to form a dopant source layer 146 (Fig. 6, paragraph 0020) but fails to disclose forming first gate spacers over the fin structure and on the opposite sidewalls of the first gate structure; and performing a deposition process to form a dopant source layer over the first gate structure, the first gate spacers and the fin structure. Additionally, the prior art does not teach or suggest a method for forming a semiconductor structure, comprising: performing a deposition process to form a dopant source layer over the first gate structure, the first gate spacers and the fin structure in combination with other elements of claim 15.

A closest prior art, Tsai et al. (US 2011/0195555), discloses a method for forming a semiconductor structure, comprising: forming a first gate structure 134 (Fig. 4, paragraph 0017) over a fin structure (124 and 224 in Fig. 4, paragraph 0017) in a first region of a substrate 20 (Fig. 4, paragraph 0015); forming a second gate structure 234 (Fig. 4, paragraph 0017) over the fin structure (124 and 224 in Fig. 4, paragraph 0017) in a second region of the substrate 20 (Fig. 4); covering the second gate structure with a first mask layer 245 (Fig. 6, paragraph 0018); forming a dopant source layer 146 (Fig. 6, paragraph 0020); driving (see paragraph 0023, wherein “a knock-on implantation is performed to knock the dopants in dopant-rich layer 146 into fin 124, so that LDD region 148 is formed”) dopants of the dopant source layer 146 (Fig. 6) into the fin structure in the first region 124 (Fig. 6);50P20161017US01/0503-B32219-D1US/final/ianchen/Dean removing (see Fig. 7 and paragraph 0024, wherein “after the knock-on implantation, the remaining portions of dopant-rich layer 146 are removed”) the dopant source layer 146 (Fig. 6); laterally diffusing (see paragraph 0024, wherein “LDD anneal”) the dopants to form a doped region 148 (Fig. 6) in the fin structure; etching (see paragraph 0017, wherein “the exposed portions of semiconductor fins 124 and 224 may be removed to form recesses”) the doped region and the fin structure in the first region and forming (see paragraph 0017) a first recess besides the first gate structure in a first region; growing (see paragraph 0017, wherein “semiconductor stressors may be epitaxially re-grown in the resulting recesses”) a first source/drain feature in the first recess; removing (see paragraph 0024, wherein “the removal of photo resist 245”) the first mask layer 245 (Fig. 6); and forming a second source/drain feature 248 (Fig. 8, paragraph 0025) besides the second gate structure 234 (Fig. 4) but fails to teach forming a dopant source layer over the first gate structure and the first mask layer as the context of claim 8. The other allowed claims each depend from one of these claims, and each is allowable for the same reasons as the claim from which it depends. Claims 9-14 depend on claim 8.
In addition, a closest prior art, Tsai et al. (US 2011/0195555), discloses a method for forming a semiconductor structure, comprising: forming a first gate structure 134 (Fig. 4, paragraph 0017) over a fin structure (124 and 224 in Fig. 4, paragraph 0017) and in a first region of the fin structure 20 (Fig. 4, paragraph 0015); performing a deposition process to form a dopant source layer 146 (Fig. 6, paragraph 0020); performing (see paragraph 0023, wherein “a knock-on implantation is performed to knock the dopants in dopant-rich layer 146 into fin 124, so that LDD region 148 is formed”) a knock-on process to drive dopants of the dopant source layer 146 (Fig. 6) into the first region of the fin structure 124 (Fig. 6); removing (see Fig. 7 and paragraph 0024, wherein “after the knock-on implantation, the remaining portions of dopant-rich layer 146 are removed”) the dopant source layer 146 (Fig. 6)r; and 52P20161017US01/0503-B32219-D1US/final/ianchen/Dean performing an annealing process (see paragraph 0024, wherein “LDD anneal”) to diffuse the dopants, so that a doped region 148 (Fig. 6) is formed in a portion of the fin structure 124 (Fig. 6) but fails to teach forming first gate spacers over the fin structure and on the opposite sidewalls of the first gate structure; and performing a deposition process to form a dopant source layer over the first gate structure, the first gate spacers and the fin structure as the context of claim 15. The other allowed claims each depend from one of these claims, and each is allowable for the same reasons as the claim from which it depends. Claims 16-20 depend on claim 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT B KOO whose telephone number is (571)272-0984.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.B.K/Examiner, Art Unit 2813                                                                                                                                                                                                        


/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813